Citation Nr: 0908594	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than March 23, 2001, 
for the establishment of service connection for diabetes 
mellitus, Type II


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to May 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions promulgated in August 2001, February 
2002, and June 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  By an 
August 2001 rating decision, the RO established service 
connection for diabetes mellitus, Type II, effective July 9, 
2001.  The subsequent February 2002 rating decision assigned 
an earlier effective date of March 23, 2001, for the 
establishment of service connection for the service-connected 
diabetes.  In June 2004, the RO, in pertinent part, reviewed 
the effective date of the diabetes in light of the Nehmer 
caselaw (detailed below) and concluded an earlier effective 
date was not warranted.  The Veteran appealed that decision, 
contending that an earlier effective date was warranted.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The record reflects that service connection was 
established for diabetes mellitus pursuant to a liberalizing 
law which added this disability to the list of conditions 
presumptively associated with in-service herbicide exposure, 
effective May 8, 2001.

3.  The Veteran was first diagnosed with diabetes mellitus, 
Type II, in February 1990.

4.  A thorough review of the record shows no written 
communication was received indicating that the Veteran was 
seeking service connection for diabetes prior to March 23, 
2001.




CONCLUSION OF LAW

The criteria for an effective date earlier than March 23, 
2001, for the establishment of service connection for 
diabetes mellitus, Type II, are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.159, 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the duty to notify, the United States Court 
of Appeals for Veterans Claims (Court) held in Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Nevertheless, the record reflects the 
Veteran was sent VCAA-compliant notification regarding his 
earlier effective date claim by letters dated in January and 
March 2006.  Taken together, these letters informed the 
Veteran of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as the holding in Quartuccio, supra.  
Further, the March 2006 letter contained the specific 
information on how VA determines an effective date as 
outlined by the Court in Dingess.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also observes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  For example, in a November 2008 statement his 
accredited representative noted the effect the Nehmer line of 
caselaw (discussed below) has upon this claim.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also  38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that, as a 
general rule, the adjudication of a claim for an earlier 
effective date is based upon evidence already in the claims 
folder; the resolution of the claim depends upon when certain 
document(s) were either received by VA and/or promulgated to 
the Veteran.  The Board acknowledges that, as part of his 
appeal, the Veteran maintains that he was first diagnosed by 
VA with diabetes in 1988, and filed a claim for benefits at 
that time.  However, in May 2006 the RO requested all VA 
medical records from the facility identified by the Veteran 
from September 1985 to present.  Records were associated with 
the Veteran's VA claims folder in response to this request in 
June 2006.  Nothing in the record reflects the Veteran has 
identified the existence of any other relevant evidence that 
has not been obtained or requested.  Consequently, there is 
no additional development that can be conducted, nor any 
other records which can be obtained, which would substantiate 
the Veteran's claim.  Therefore, the duty to assist has been 
satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted. It added to title 38 
of the United States Code a new section (§ 1116) establishing 
a scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  See 38 U.S.C.A. § 
1116.  Pursuant to 38 U.S.C.A. § 1116, VA, in 2000, requested 
that the National Academy of Science (NAS) assess whether 
there was a connection between exposure to Agent Orange and 
the subsequent development of Type II diabetes.  After the 
NAS issued its report concluding that such connection 
appeared to exist, VA in May 2001 published a final rule 
notice in the Federal Register amending 38 C.F.R. § 3.309(e) 
to allow presumptive service connection for Type II diabetes 
with an effective date of July 9, 2001.  See 66 Fed. Reg. 
23,166 (May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type II diabetes.  In Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002), the Federal Circuit concluded that VA erred when it 
made July 9, 2001, the effective date of the diabetes 
regulation and held that the correct effective date was May 
8, 2001.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The Board observes, however, that the exception to the 
generally applicable rules for the assignment of effective 
dates under the Nehmer caselaw must be considered in this 
case.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
(Nehmer II); and Nehmer v. United States Veterans Admin., No. 
C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action order); 
see also Williams v. Principi, 15 Vet. App. 189, 192 (2001).  
In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation (38 
C.F.R. § 3.816) became effective September 24, 2003, and is 
applicable to claims where VA denied compensation for a 
covered herbicide disease in a decision issued between 
September 25, 1985, and May 3, 1989.  38 C.F.R. 
§ 3.816(c)(1).  Here, a thorough review of the evidence of 
record does not reflect service connection was denied for 
diabetes mellitus during this relevant period, and, as such, 
this regulatory provision is not applicable.

The provisions of 38 C.F.R. § 3.816(c)(2) provide that this 
regulation is also applicable to claims for disability 
compensation for the covered herbicide disease that were 
either pending before VA on May 3, 1989, or were received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease.  Covered herbicide diseases are: 
Type II diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma.  Here, the veteran's claim was pending when 
diabetes was added to the list of covered diseases, effective 
May 8, 2001, and, thus, is applicable in this case.  For 
these cases, the regulation provides that the effective date 
of the award will be the later of the date such claim was 
received by VA or the date the disability arose, except as 
otherwise provided in paragraph (c)(3)of this section.  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded. 

In the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."

As already mentioned, the Veteran contends he is entitled to 
an earlier effective date for the establishment of service 
connection for his diabetes mellitus because he was first 
diagnosed with the disability in 1988 by VA, and maintains 
that he filed a service connection claim at that time.  He 
does not contend, nor does the record reflect, he filed a 
service connection claim for this disability within one year 
following his separation from service.  

The Board has thoroughly reviewed the medical records on 
file, and they indicate that the Veteran was first diagnosed 
with diabetes mellitus during a February 1990 period of VA 
hospitalization.  This finding is supported by the 
hospitalization records themselves, as well as subsequent 
records detailing the Veteran's medical history.  

Although the February 1990 diagnosis of diabetes mellitus is 
earlier than the current March 2001 effective date, the 
provisions of 38 C.F.R. § 3.816(c)(2) provide that the 
effective date is the later of the date disability arose or 
the date the initial claim for benefits was made.  In this 
case, the date of claim is the later date.  More importantly, 
despite the Veteran's contentions that he filed a claim when 
first diagnosed with diabetes, a thorough review of the 
record shows no written communication was received indicating 
that the Veteran was seeking service connection for diabetes 
prior to March 23, 2001.  In making this determination, the 
Board reviewed the Veteran's medical records regarding his 
treatment for diabetes in the period prior to March 23, 2001, 
but there is nothing in these records which reflects he 
indicated an intent to file a service connection claim for 
diabetes prior to the current effective date.  Moreover, the 
Board observes that the Veteran has had other claims for VA 
benefits in the years since his separation from service, and 
that he has always actively pursued those claims.  As such, 
it further supports the proposition that if he had filed a 
service connection claim for diabetes it would have been in 
the record assembled for the Board's review, and the Veteran 
would not have let the matter wait years without a response 
to the claim.

The Board also observes that the Court has held that "there 
is a presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-
09 (1992) (quoting United States v. Chemical Foundation, Inc. 
272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.  Applying 
this presumption to the instant case, the Board must conclude 
that if the veteran's claim was actually received by VA prior 
to March 23, 2001, it would have been placed and/or noted in 
the record.

The Board acknowledges that the Veteran did file a claim in 
June 1984 for service-connected disabilities related to 
"possible exposure to Agent Orange."  However, as this 
claim was made years prior to his initial diagnosis of 
diabetes mellitus, it was clearly not in reference to that 
disability.  Simply put, the Veteran could not be applying 
for a disability that did not exist at that time.  Thus, this 
claim does not satisfy the requirement of 38 C.F.R. 
§ 3.816(c)(2)(i) that when reasonably viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability (diabetes).

The Board also acknowledges that the provisions of 38 C.F.R. 
§ 3.157(b) detail circumstances in which the receipt of 
medical records can constitute an informal claim.  Moreover, 
that regulation provides that for reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  However, this 
type of informal claim only applies to claims "for increase 
or to reopen" where the claim is for an already service-
connected condition.  Here, diabetes mellitus was not found 
to be a service-connected disability until the August 2001 
rating decision, nor was there ever a prior rating decision 
on that issue.  Accordingly, the provisions of 38 C.F.R. 
§ 3.157(b) are not applicable in the instant case.

Inasmuch as the March 23, 2001, claim of service connection 
for diabetes mellitus is later than the date the disability 
arose, an earlier effective date is not warranted under 
38 C.F.R. § 3.816(c)(2).  The Board further notes that this 
is the same result that would apply under the general 
provisions of 38 C.F.R. § 3.400, which state that unless the 
claim is received within one year after the date of 
discharge, the effective date will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  

The Board has also considered whether the other provisions of 
38 C.F.R. § 3.816 would provide an earlier effective date in 
this case.  In pertinent part, 38 C.F.R. § 3.816(c)(3) states 
that if the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.  However, it has already been found that no such 
claim was received within one year of the Veteran's 
separation from service.

Finally, 38 C.F.R. § 3.816(c)(4) provides that if the 
requirements of paragraph (c)(1) or (c)(2) of this section 
are not met, the effective date of the award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  
However, the Board has already determined that an earlier 
effective date is not warranted under the general provisions 
of 38 C.F.R. § 3.400, as no claim was received prior to 
March 23, 2001.

In view of the foregoing, the Board finds that there is no 
legal basis to assign an effective date earlier than March 
23, 2001, for the establishment of service connection for 
diabetes mellitus, Type II.  Accordingly, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to an effective date earlier than March 23, 2001, 
for the establishment of service connection for diabetes 
mellitus, Type II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


